Citation Nr: 1639139	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right hip disability, to include arthritis, and to include as secondary to the service-connected low back disability.

3.  Entitlement to a disability rating greater than 20 percent for residuals of fracture, transverse process of L5 with low back pain and paravertebral muscle spasticity (low back disability).  

4.  Entitlement to service connection for a left hip disability. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in U.S. Marine Corps from May 1954 to May 1958.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2015 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, to include a copy of the transcript of July 2016 Board hearing presided over by the undersigned Veterans Law Judge. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating greater than 20 percent for the low back disability and entitlement to service connection for a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied the claim for service connection for a right hip disability, based on the determination there was no present disability. 

2.  The Veteran did not submit a notice of disagreement for the March 2008 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a right hip disability.

3.  The additional evidence received since the March 2008 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a right hip disability.

4.  The evidence is in equipoise as to whether the Veteran's current right hip arthritis is etiologically related to service, and such disability cannot be satisfactorily disassociated from service.  


CONCLUSIONS OF LAW

1.  The March 2008 rating decision, which denied the claim for service connection for a right hip disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The additional evidence received since the March 2008 rating decision is new and material to the claim for service connection for a right hip disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving all doubt in favor of the Veteran, right hip arthritis was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is reopening the previously denied claim for service connection for a right hip disability and granting the claim on the merits, discussion concerning compliance with the duties to notify and assist is not necessary.

Applications to Reopen the Claim for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a March 2008 rating decision, the RO denied the claim for service connection for a right hip disability, based on the determination there was no present disability.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the March 2008 rating decision.  Therefore, the March 2008 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

At the time of the March 2008 rating decision, the evidence of record included the Veteran's service records, post-service treatment records, and the Veteran's statements. 
 
The additional evidence presented since the March 2008 rating decision includes a diagnosis of right hip arthritis by a private physician in January 2012 and by the March 2016 VA examiner.  The credibility of this diagnosis is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Competent evidence that tends to indicate that the Veteran has a right hip disability is pertinent evidence that was absent at the time of the March 2008 rating decision, and this evidence raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been submitted.  The claim for service connection for a right hip disability is reopened.  The merits of the claim for service connection are discussed below. 

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with right hip arthritis during the appeal period.  See March 2016 VA examination; January 2012 letter from Dr. J. C.  Therefore, the present disability is shown. 

The Veteran contends that his right hip disability is related to service or is secondary to the service-connected low back disability.  Specifically, the Veteran contends that his right hip disability is related to an injury he sustained to his back in service when he was pinned between a truck and a concrete loading ramp, and for which he is service-connected.  Alternatively, the Veteran contends that his right hip disability is related to a bruised right side he sustained in service while playing football, as described in a January 2008 statement.  The service treatment records confirm these in-service injuries.  A September 1957 service treatment record shows that the Veteran incurred a lumbar fracture due to the truck incident, and the record also noted an anomalous formation of the right iliac crest that had been present on previous x-rays.  The service treatment records also show that the Veteran bruised his right side in October 1955 playing football.   Therefore, the in-service injuries are shown.  

Further, the competent and probative medical evidence is at least in equipoise as to whether the Veteran's current right hip arthritis is related to an injury in service. 

There is probative medical evidence to support that the Veteran's right hip arthritis is related to an injury, and such medical evidence is based on review of the Veteran's history and is supported by some rationale.  Specifically, in a January 2012 letter, Dr. C., the Veteran's treating orthopedic surgeon, notes that the Veteran sustained a back and hip injury in September 1957 and was hospitalized.  Though Dr. C. noted that the Veteran injured his right hip in the truck incident when the service record does not indicate a right hip injury in September 1957, the Board does note that there is a notation of a right pelvic condition.  Dr. C. also noted that he reviewed the Veteran's records and found right hip arthritis in a January 2012 x-ray.  Dr. C. stated that he was a physician in the U.S. Navy for 10 years and it is in his professional opinion that the Veteran's right hip arthritis is related to the Veteran's September 1957 injury. 

There is also probative medical evidence to support that the Veteran's right hip arthritis is not related to an in-service injury, and such medical evidence is also based on review of the Veteran's history and is supported by some rationale.  Specifically, the March 2016 VA examiner, a nurse practitioner, reviewed the Veteran's claims file and opined that the Veteran's right hip disability is not related to trauma that occurred 59 years ago in service, and that the anomalous right iliac crest that is noted in the service record was unrelated to the 1957 trauma.  The March 2016 VA examiner also noted that the Veteran's arthritis of the right hip is mild and that the Veteran is 81 years old, but the VA examiner does not explain why this supports the opinion that the Veteran's right hip arthritis is not at least in part related to the 1957 trauma.

On review, the Board finds that the competent and probative medical evidence is equally for and against the Veteran's contention that his right hip arthritis is related to an injury in service.  Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's current right hip arthritis is etiologically related to service and cannot be satisfactorily disassociated from service.  For these reasons, service connection for a right hip disability is warranted.  


ORDER

Because new and material evidence has been received, the claim for service connection for a right hip disability is reopened.

Entitlement to service connection for right hip arthritis is granted.


REMAND

The Veteran was last afforded a VA examination regarding the low back disability in October 2013, and the report indicated no objective neurological impairment associated with the low back disability.  Since the October 2013 VA examination, the Veteran has reported worsening of symptoms, to include testimony in the July 2016 Board hearing regarding symptoms of numbness in the lower extremity.  Because the Veteran has not been afforded a VA examination since October 2013, and based on reports of worsening symptoms and new symptomatology since the prior VA examination, the Board finds that a new VA examination is warranted to determine the current nature and severity of the Veteran's low back disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran contends that he has a left hip disability that is related to service or secondary to a service-connected disability.  The Board notes that the Veteran has a long history of left hip symptoms, to include possible symptoms as early as in the January 1973 VA examination, in which the Veteran reported pain around his waist.  The Veterans should be afforded a VA examination to determine the nature and etiology of a left hip disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he submit or authorize the release of any outstanding treatment records, VA or non-VA, relevant to the low back and left hip, specifically to include updated records from Dr. P. and Dr. C., if any. 

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Obtain all outstanding relevant VA treatment records.

3. After completing the above development, schedule the Veteran for VA examinations with a physician to determine (a) the nature and etiology of a left hip disability, and (b) the nature and severity of the low back disability.  Make the claims file available to the examiner for review of the case.  

Regarding the Left Hip:

After performing all necessary testing and reviewing the records, the examiner is asked to address the following:

(a) The nature and diagnosis(es) of the Veteran's left hip disability. 

(b) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a left hip disability is etiologically related to service, to include the Veteran's injury shown in September 1957.  

(c) If the left hip disability is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's left hip disability was caused by the service-connected low back disability or right hip disability.

(d) If the left hip disability is not related to service and was not caused by a service-connected disability, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's left hip disability was aggravated (i.e., chronically worsened) beyond the natural progress by the service-connected low back disability or right hip disability.

If aggravation is found, the examiner should address the following medical issues to the extent possible:  (b)  the baseline manifestations of the Veteran's left hip disability found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.   

The examiner's attention is invited to the Veteran's long history of left hip complaints, to include possible symptoms as early as in the January 1973 VA examination, in which he reported pain around his waist.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Regarding the Low Back: 

After performing all necessary testing, to include neurological testing, provide an opinion as to the current nature, severity, and all symptoms of the Veteran's low back disability.  For purposes of the opinion, please include the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

(c) Provide an opinion as to whether there is any objective neurological abnormality associated with the lumbar spine disability.  Indicate the nerve roots involved for each objective neurological impairment found and the severity of the symptoms (e.g., mild, moderate, severe).  

The examiner's attention is invited to the Veteran's reports of numbness in his lower extremity.  

(d) Assess the impact of the Veteran's service-connected disability on his ability to perform occupational tasks.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached

4. Thereafter, adjudicate the issues on appeal, to include review of all additional relevant evidence received by VA since the AOJ's last review of each issue, and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


